DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission, i.e., Information Disclosure Statement (hereinafter “IDS”), filed on February 16, 2022 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Todd A. Benni on November 3, 2021.
a.	Amend claim 21 as follows:
21.	(Currently Amended) The method of claim 15, wherein the second material comprises any of nodular, ductile iron, gray cast iron, compacted graphite iron and non-ferrous material that incur cracking while being 
.
Reasons for Allowance
1.	Claims 1-7 and 9-26 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
In the context of the specification as seen in Pub. No. US 20190203818 (Pub.’818) of this
application and the drawings (see Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01, claim 1 is allowed due to the following limitations: 
a case (110, Pub.’818 ¶ 46) comprising a first material;
a weld ring (130, Pub.’818 ¶ 48) comprising a second material that is different from the first material, wherein the case (110) is overmolded onto the weld ring (130); and
a ring gear (150, Pub.’818 ¶ 46) coupled to the weld ring (130) (Bold and emphases added) 

	Claim 10 is allowed due to the following limitations:
	a weld ring (1430, FIGS. 14-17, Pub.’818 ¶ 76 et seq.) comprising a first material;
a shaft body (1410, Pub.’818 ¶ 76 et seq.) comprising a second material overmolded onto the weld ring (1430), wherein the shaft body (1410) operatively provides torque to wheels and wherein the first material is different from the second material;
	a ring gear (1450) operatively welded to the weld ring (1430) (Bold and emphases added)

Claim 15 is allowed due to the following limitations:
overmolding a weld ring (130, FIGS. 18-19) formed of a first material that comprises steel having a carbon equivalent of less than 0.4% with a case  a second material that is different from the first material (Bold and emphases added)

	Regarding the product claims 1 and 10, MPEP § 2113 states:
	The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018) (holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  (Bold and emphases added)

 	In the instant case, the claims call for welding and overmolding. The plain meaning (MPEP § 2111.01) of “overmolding” is “a multi-step injection molding process where two or more components are molded over top of one another” as seen in common dictionaries such as Google search attached to the prior Notice of Allowance on November 17, 2021.  Thus, these processes are capable of construction as structural limitations, i.e., these processes would be expected to impart distinctive structural characteristics to the product claims 1 and 10 in accordance with legal precedent cited in MPEP § 2113 above.
First, the Examiner’s reasons for allowance in the prior Notice of Allowance are incorporated herein by reference.
Second, with respect to the cited references in the IDS filed on February 16, 2022, the Examiner respectfully submits the following:
a.	Regarding US 6,308,882 of Shuster or Dana Corp., a review of the prosecution history shows that Shuster was applied in the art rejections set forth on p. 10 et seq. of the non-inter alia, a method for joining ductile iron with steel  by laser welding (id. claims 1-8); however, Shuster does not teach or suggest the process step “overmolding” in claims 1, 10 and 15.  Please see MPEP § 2113 supra;
b.	Regarding US 20010030224 of Eulenstein et al., as noted, Eulenstein’224 was also used in the art rejections set forth on p. 7 et seq. in the non-final OA on July 23, 2020. These art rejections were likewise withdrawn in view of Applicant’s amendments and arguments filed on October 23, 2020 as seen in the final OA on December 30, 2020.  Particularly, Eulenstein’224 also does not teach or suggest the process step “overmolding” in claims 1, 10, and 15.  Please see MPEP § 2113 supra; and
c.	Regarding CN 10280992, as noted, CN 10280992 has a patent family member, i.e., US 20120097318 of Thompson et al.  Although Thompson teaches the welding and molding (id. abstract, Spec. ¶ 57 et seq., and claims 4-8); however, Thompson and the instant claimed invention are not in the same field of endeavor.  In fact, Thompson’s invention is drawn to a process of reinforcing a plastic fuel tank meanwhile, the instant claimed invention is drawn to a differential assembly, a shaft of a drivetrain, or a method of manufacturing a component of a drivetrain.  More importantly, Thompson does not teach or suggest the limitations such as “a case,” “a welding ring,” and/or “a ring gear” in claim 1, 10, or 15.  
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claims 1, 10 and 15.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Eulenstein et al.’761 (US 6,378,761), which is similar to Eulenstein’224, does not teach or suggest the process step “overmolding” in claims 1, 10 and 15; and
b.	Yin et al. (US 10,974,349) teaches a method for gas metal arc welding of nitride steel components.  However, Yin does not teach or suggest the limitations such as “a case,” “a welding ring,” and/or “a ring gear” in claim 1, 10, or 15.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656